

	

		II 

		109th CONGRESS

		1st Session

		S. 610

		IN THE SENATE OF THE UNITED STATES

		

			March 11, 2005

			Mr. Talent (for himself,

			 Mrs. Lincoln, Mr. Thune, Mr.

			 Johnson, Mr. Coleman,

			 Mr. Salazar, Mr. Harkin, Mr.

			 Hagel, and Mr. Bond)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for a small agri-biodiesel producer credit and to improve the small

		  ethanol producer credit.

	

	

		

			1.

			Small agri-biodiesel producer credit

			

				(a)

				In general

				Subsection (a) of section 40A

			 of the Internal Revenue Code of 1986 (relating to biodiesel used as a fuel) is

			 amended to read as follows:

				

					

						(a)

						General rule

						For purposes of section 38,

				the biodiesel fuels credit determined under this section for the taxable year

				is an amount equal to the sum of—

						

							(1)

							the biodiesel mixture

				credit, plus

						

							(2)

							the biodiesel credit,

				plus

						

							(3)

							in the case of an eligible

				small agri-biodiesel producer, the small agri-biodiesel producer credit.

						.

			

				(b)

				Small agri-Biodiesel producer credit defined

				Section 40A(b) of the

			 Internal Revenue Code of 1986 (relating to definition of biodiesel mixture

			 credit and biodiesel credit) is amended by adding at the end the following new

			 paragraph:

				

					

						(5)

						Small agri-biodiesel producer credit

						

							(A)

							In general

							The small agri-biodiesel

				producer credit of any eligible small agri-biodiesel producer for any taxable

				year is 10 cents for each gallon of qualified agri-biodiesel production of such

				producer.

						

							(B)

							Qualified agri-biodiesel production

							For purposes of this

				paragraph, the term qualified agri-biodiesel production means

				any agri-biodiesel which is produced by an eligible small agri-biodiesel

				producer, and which during the taxable year—

							

								(i)

								is sold by such producer to

				another person—

								

									(I)

									for use by such other

				person in the production of a qualified biodiesel mixture in such other

				person's trade or business (other than casual off-farm production),

								

									(II)

									for use by such other

				person as a fuel in a trade or business, or

								

									(III)

									who sells such

				agri-biodiesel at retail to another person and places such agri-biodiesel in

				the fuel tank of such other person, or

								

								(ii)

								is used or sold by such

				producer for any purpose described in clause (i).

							

							(C)

							Limitation

							The qualified

				agri-biodiesel production of any producer for any taxable year shall not exceed

				15,000,000 gallons.

						.

			

				(c)

				Definitions and special rules

				Section 40A of the Internal

			 Revenue Code of 1986 is amended by redesignating subsection (e) as subsection

			 (f) and by inserting after subsection (d) the following new subsection:

				

					

						(e)

						Definitions and special rules for small agri-Biodiesel

				producer credit

						For purposes of this

				section—

						

							(1)

							Eligible small agri-biodiesel producer

							The term eligible

				small agri-biodiesel producer means a person who, at all times during

				the taxable year, has a productive capacity for agri-biodiesel not in excess of

				60,000,000 gallons.

						

							(2)

							Aggregation rule

							For purposes of the

				15,000,000 gallon limitation under subsection (b)(5)(C) and the 60,000,000

				gallon limitation under paragraph (1), all members of the same controlled group

				of corporations (within the meaning of section 267(f)) and all persons under

				common control (within the meaning of section 52(b) but determined by treating

				an interest of more than 50 percent as a controlling interest) shall be treated

				as 1 person.

						

							(3)

							Partnership, S corporation, and other pass-thru

				entities

							In the case of a

				partnership, trust, S corporation, or other pass-thru entity, the limitations

				contained in subsection (b)(5)(C) and paragraph (1) shall be applied at the

				entity level and at the partner or similar level.

						

							(4)

							Allocation

							For purposes of this

				subsection, in the case of a facility in which more than 1 person has an

				interest, productive capacity shall be allocated among such persons in such

				manner as the Secretary may prescribe.

						

							(5)

							Regulations

							The Secretary may prescribe

				such regulations as may be necessary—

							

								(A)

								to prevent the credit

				provided for in subsection (a)(3) from directly or indirectly benefiting any

				person with a direct or indirect productive capacity of more than 60,000,000

				gallons of agri-biodiesel during the taxable year, or

							

								(B)

								to prevent any person from

				directly or indirectly benefiting with respect to more than 15,000,000 gallons

				during the taxable year.

							

							(6)

							Allocation of small agri-biodiesel credit to patrons of

				cooperative

							

								(A)

								Election to allocate

								

									(i)

									In general

									In the case of a

				cooperative organization described in section 1381(a), any portion of the

				credit determined under subsection (a)(3) for the taxable year may, at the

				election of the organization, be apportioned pro rata among patrons of the

				organization on the basis of the quantity or value of business done with or for

				such patrons for the taxable year.

								

									(ii)

									Form and effect of election

									An election under clause

				(i) for any taxable year shall be made on a timely filed return for such year.

				Such election, once made, shall be irrevocable for such taxable year.

								

								(B)

								Treatment of organizations and patrons

								

									(i)

									Organizations

									The amount of the credit

				not apportioned to patrons pursuant to subparagraph (A) shall be included in

				the amount determined under subsection (a)(3) for the taxable year of the

				organization.

								

									(ii)

									Patrons

									The amount of the credit

				apportioned to patrons pursuant to subparagraph (A) shall be included in the

				amount determined under such subsection for the first taxable year of each

				patron ending on or after the last day of the payment period (as defined in

				section 1382(d)) for the taxable year of the organization or, if earlier, for

				the taxable year of each patron ending on or after the date on which the patron

				receives notice from the cooperative of the apportionment.

								

									(iii)

									Special rules for decrease in credits for taxable

				year

									If the amount of the credit

				of the organization determined under such subsection for a taxable year is less

				than the amount of such credit shown on the return of the organization for such

				year, an amount equal to the excess of—

									

										(I)

										such reduction, over

									

										(II)

										the amount not apportioned

				to such patrons under subparagraph (A) for the taxable year,

									shall be treated as an increase in tax

				imposed by this chapter on the organization. Such increase shall not be treated

				as tax imposed by this chapter for purposes of determining the amount of any

				credit under this chapter or for purposes of section

				55..

			

				(d)

				Small agri-Biodiesel credit not a passive activity

			 credit

				Clause (i) of section

			 469(d)(2)(A) of the Internal Revenue Code of 1986, as amended by section 2, is

			 amended by striking section 40(a)(3) and inserting

			 sections 40(a)(3) and 40A(a)(3).

			

				(e)

				Small agri-Biodiesel producer credit not added back to income

			 under section 87

				Section 87 of the Internal

			 Revenue Code of 1986, as amended by section 2, is amended by striking

			 and at the end of paragraph (2) and by striking paragraph (3)

			 and inserting the following new paragraphs:

				

					

						(3)

						the biodiesel mixture

				credit determined with respect to the taxpayer for the taxable year under

				section 40A(a)(1), and

					

						(4)

						the biodiesel credit

				determined with respect to the taxpayer for the taxable year under section

				40A(a)(2).

					.

			

				(f)

				Conforming amendments

				

					(1)

					Paragraph (4) of section

			 40A(b) of the Internal Revenue Code of 1986 is amended by striking this

			 section and inserting paragraph (1) or (2) of subsection

			 (a).

				

					(2)

					The heading of subsection (b)

			 of section 40A of such Code is amended by striking and biodiesel credit and inserting

			 , biodiesel credit, and

			 small agri-Biodiesel producer credit.

				

					(3)

					Paragraph (3) of section

			 40A(d) of such Code is amended by redesignating subparagraph (C) as

			 subparagraph (D) and by inserting after subparagraph (B) the following new

			 subparagraph:

					

						

							(C)

							Producer credit

							If—

							

								(i)

								any credit was determined

				under subsection (a)(3), and

							

								(ii)

								any person does not use

				such fuel for a purpose described in subsection (b)(5)(B),

							then there is hereby imposed on

				such person a tax equal to 10 cents a gallon for each gallon of such

				agri-biodiesel..

				

				(g)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after the date of the enactment

			 of this Act.

			

			2.

			Improvements to small ethanol producer credit

			

				(a)

				Definition of small ethanol producer

				Section 40(g) of the Internal

			 Revenue Code of 1986 (relating to definitions and special rules for eligible

			 small ethanol producer credit) is amended by striking 30,000,000

			 each place it appears and inserting 60,000,000.

			

				(b)

				Small ethanol producer credit not a passive activity

			 credit

				Clause (i) of section

			 469(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking

			 subpart D and inserting subpart D, other than section

			 40(a)(3),.

			

				(c)

				Small ethanol producer credit not added back to income under

			 Section 87

				Section 87 of the Internal

			 Revenue Code of 1986 (relating to income inclusion of alcohol and biodiesel

			 fuels credits) is amended by redesignating paragraph (2) as paragraph (3) and

			 by striking paragraph (1) and inserting the following:

				

					

						(1)

						the amount of the alcohol

				mixture credit determined with respect to the taxpayer for the taxable year

				under section 40(a)(1),

					

						(2)

						the alcohol credit

				determined with respect to the taxpayer for the taxable year under section

				40(a)(2), and

					.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after the date of the enactment

			 of this Act.

			

